         Case 1:17-cv-04174-RWS Document 34 Filed 12/11/18 Page 1 of 7



                      UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


IN RE: ETHICON PHYSIOMESH                       :     MDL DOCKET NO. 2782
FLEXIBLE COMPOSITE                              :
HERNIA MESH PRODUCTS                            :
LIABILITY LITIGATION                            :
                                                :
                                                :
THIS DOCUMENT APPLIES TO                        :     CIVIL ACTION NO. 1:17-cv-04174 -
THE FOLLOWING CASE:                             :     RWS
                                                :
Teresa Tiller v. Ethicon, Inc., et al.          :


                    NOTICE OF VIDEO DEPOSITION OF DR. CAROL ADAMS

TO: ALL COUNSEL OF RECORD

       PLEASE TAKE NOTICE that the undersigned attorneys for defendants Ethicon, Inc.,

and Johnson & Johnson, pursuant to FED. R. CIV. P. 30 and the procedures set forth In Re: Ethicon

Physiomesh Flexible Composite Hernia Mesh Products Liability Litigation, MDL No. 2782, will take

the deposition upon oral examination of the following person on the date, at the time and at the

place set forth below:

Deponent                     Location                             Date            Time______
Dr. Carol Adams              Carol Adams, M.D., P.C.       January 22, 2019    9:00 a.m. CST
                             300 North Airport Road
                             Suite 2
                             Jasper, AL 35504


       PLEASE TAKE FURTHER NOTICE that said deposition shall be videotaped and

shall take place before a duly qualified Notary Public authorized to administer oaths and shall
         Case 1:17-cv-04174-RWS Document 34 Filed 12/11/18 Page 2 of 7



continue from day to day until completed. Said deposition shall cover all matters relevant to the

subject matter of the within action.

       PLEASE TAKE FURTHER NOTICE that the person to be examined is required to

produce any document reviewed by the deponent, prior to the commencement of the deposition,

to prepare for the deposition and/or to refresh the deponent’s recollection regarding the facts of

this case, as well as all documents requested on Schedule A.



       Dated: December 11, 2018



                                            Respectfully submitted,

                                           /s/ Christopher S. Berdy
                                           Christopher S. Berdy
                                           Butler Snow LLP
                                           1819 5th Avenue N
                                           Suite 1000
                                           Birmingham, AL 35203
                                           Telephone: (205) 297-2207
                                           Fax: (205) 297-2201
                                           Email: christopher.berdy@butlersnow.com

                                             Counsel for Defendants
                                             Ethicon, Inc., and Johnson & Johnson




                                                2
          Case 1:17-cv-04174-RWS Document 34 Filed 12/11/18 Page 3 of 7




                                            SCHEDULE A

        The deponent shall bring to the deposition the following documents that are in his/her possession,

control or custody:


        1.      Your curriculum vitae.

        2.      All original documents, books, records, materials, correspondence, memoranda,
                receipts, including, but not limited to diaries and notes pertaining to the claims
                raised by the plaintiff in this lawsuit.

        3.      All original documents, books, records, materials, correspondence, memoranda,
                receipts, including but not limited to medical records and notes, in your
                possession that pertain to or reference the plaintiff in this lawsuit.

        4.      All medical information, records and reports, including inpatient, outpatient, and
                emergency room treatment, all clinical charts, reports, documents,
                correspondence, test results, statements, questionnaires/histories, office records,
                handwritten notes by doctors and medical personnel and records received by other
                physician or healthcare providers that pertain to or reference the plaintiff in this
                lawsuit.

        5.      All laboratory, histology, cytology, pathology, radiology, CT Scan, MRI or other
                studies or tests that pertain to or reference the plaintiff in this lawsuit.

        6.      All documents you reviewed, referred to, or relied upon in arriving at any of your
                medical opinions concerning your treatment and care of plaintiff in this lawsuit

        7.      All billing records, including all statements, itemized bills and insurance records
                that pertain to or reference the plaintiff in this lawsuit.

        8.      All documents referencing or referring to the Hernia Mesh Product at issue,
                including, but not limited to, brochures, clinical studies, journal articles, reference
                books, hernia mesh kits, DVDs and any other information you have on this
                product.

        9.      All professional educational materials you have received from Ethicon, Inc.
                and/or any other sources concerning the Hernia Product at issue.




                                                    3
         Case 1:17-cv-04174-RWS Document 34 Filed 12/11/18 Page 4 of 7



                                CERTIFICATE OF SERVICE


       I hereby certify that on December 11, 2018, I electronically filed the foregoing document

with the Clerk of the Court using the CM/ECF system which will send notification of such filing

to CM/ECF participants registered to receive service in this MDL.



                                                          /s/ Christopher S. Berdy
                                                          Christopher S. Berdy




                                               4
                    Case 1:17-cv-04174-RWS Document 34 Filed 12/11/18 Page 5 of 7

 AO 88A (Rev. 02/14) Subpoena to Testily at a Deposition in a Civil Action


                                        United States District Court
                                                                             for the
                                                            Northern District of Georgia
                            Teresa Tiller                                       ^
                                Plaintiff                                      )
                                   v.                                          )       Civil Action No.     MDL 2782; 1:17-cv-04174-RWS
                                                                                )
          Ethicon, Inc. and Johnson and Johnson                                )
                               Defendant                                       )


                              SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION
 •p0.                                                             Dr. Carol Adams
                                              300 North Airport Road, Suite 2, Jasper, Alabama 35501
                                                        (Name ofperson to whom this subpoena is directed)

         Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
 deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
 or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
 those set forth in an attachment:



  Place. Qaro| ^ams, M.D., P.C.                                                         Date and Time:
                                                                                                          01/22/2019 9:00 am
            300 North Airport Road, Suite 2, Jasper, AL 35504

           The deposition will be recorded by this method:                    Stenographically and Videotaped________ ______________

           Production: You, or your representatives, must also bring with you to the deposition the following documents,
           electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
           material:
                        See Schedule A to the Notice of Deposition



        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date;         12/11/2018
                                   CLERK OF COURT
                                                                                          OR

                                            Signature of Clerk or Deputy Clerk


The name, address, e-mail address, and telephone number of the attorney representing (name ofparty)
and Johnson & Johnson                                                     who jssues or requests this subpc
Christopher S. Berdy, Butler Snow LLP, 1819 5th Ave N, Suite 1000, Birmingham, AL 35203 - (205) 297-2207
chris.berdv@butlersnow.com
                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 1:17-cv-04174-RWS Document 34 Filed 12/11/18 Page 6 of 7

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. MDL 2782; 1:17-cv-04174-RWS

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title,           ifany)   ____________________________________________________

on (date)_____________________ _ .

          □ I served the subpoena by delivering a copy to the named individual as follows:


                                                                                          on (date)                     ; or

          □ I returned the subpoena unexecuted because:



          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
           $_______________________ .

My fees are $                                      for travel and $                           for services, for a total of $         0.00


          I declare under penalty of perjury that this information is true.


Date:________________
                                                                                                 Server's signature



                                                                                               Printed name and title




                                                                                                  Server's address


Additional information regarding attempted service, etc.:
                    Case 1:17-cv-04174-RWS Document 34 Filed 12/11/18 Page 7 of 7


AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                            (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps            (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duly and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for           (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
